United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-1596
                                   ___________

Valentino Maghee,                       *
                                        *
                   Appellant,           * Appeal from the United States
                                        * District Court for the Southern
      v.                                * District of Iowa.
                                        *
John F. Ault, Warden,                   *      [UNPUBLISHED]
                                        *
                   Appellee.            *
                                   ___________

                             Submitted: November 3, 2005
                                Filed: November 9, 2005
                                 ___________

Before ARNOLD, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.


      Valentino Maghee appeals the district court’s* order dismissing Maghee's 28
U.S.C. § 2254 petition challenging for the second time discipline imposed in January
2001 for rule violations he committed while at an Iowa work-release center.
Following careful review, we reject Maghee's argument that he established cause for
his procedural default for the reasons stated by the district court and by this court
during Maghee’s earlier appeal, see Maghee v. Ault, 66 Fed. Appx. 81 (8th Cir. Apr.

      *
        The Honorable Ronald E. Longstaff, Chief Judge, United States District Court
for the Southern District of Iowa.
30, 2003) (unpublished per curiam); United States v. Bartsh, 69 F.3d 864, 866 (8th
Cir. 1995) (law-of-case doctrine). Accordingly, we affirm the district court. See 8th
Cir. R. 47B.
                       ______________________________




                                         -2-